DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0175582 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 April 2020, 11 February 2021, and 13 February 2021 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR INCLUDING POROUS COATING LAYER CONTAINING ADDITIVE THAT OCCLUDES LITHIUM IONS, AND LITHIUM SECONDARY BATTERY COMPRISING THE SAME.

The disclosure is objected to because of the following informalities:
Paragraphs [0015] and [0034] describe the molecular formula "PB(Mg3Nb2/3)O3-PbTiO3." The atomic symbol for lead is Pb, the atomic symbol for phosphorous is P, and the atomic symbol for boron is B. It is unclear if the first two letters of the chemical formula represent lead or phosphorous and boron.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites the limitation "nonconductive layers disposed on both sides of the porous coating layer." Claim 1 does not require that the claimed sides are face other or the nonconductive layers are separate and distinct layers (i.e., the claims do not require a porous coating layer to be interposed/sandwiched between nonconductive layers). Pending claims must be "given their broadest reasonable interpretation consistent with the specification." See MPEP § 2111. The broadest reasonable interpretation of the above-mentioned claim limitation would include a two-layer separator having a porous coating layer and a nonconductive layer(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less." It is unclear if "to a range of greater than 0 V and 5 V or less" is further limiting only the phrase "is reduced" or both the phrases "is reduced" and "occludes lithium ions."
Claims 2–4 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–4 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "before reduction" in line 2. Claim 5 has previously recited the limitation "after reduction" in  line 2. It is unclear if "reduction" recited at the end of line 2 is further limiting "reduction" recited previously in line 2.
Claims 6–8 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 6–8 are also indefinite for failing to particularly point out and distinctly claim 
Claim 9 recites the limitation "Pb1-xLaxZr1-yTiyO3." Neither the claims nor the specification define the range of "x" and "y." Therefore, the metes and bounds of the limitation "Pb1-xLaxZr1-yTiyO3" are unknown.
Claim 9 recites the limitation "PB(Mg3Nb2/3)O3-PbTiO3." The atomic symbol for lead is Pb, the atomic symbol for phosphorous is P, and the atomic symbol for boron is B. It is unclear if the first two letters of the chemical formula represent lead or phosphorous and boron.
Claim 10 are directly dependent from claim 1 and includes all the limitations of claim 1. Therefore, claim 10 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the separator according to claim 1" and includes all the limitations of claim 1. Therefore, claim 11 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7–9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. (US 2015/0050541 A1, hereinafter Kinoshita).
Regarding claim 1, Kinoshita discloses a separator (30) comprising
a porous coating layer (34, [0030]) and
nonconductive layers (32, [0054]) disposed on both sides of the porous coating layer (34, [0030]),
wherein the porous coating layer (34, [0060]) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see NiO, [0065]), a polymer binder, and an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less compared to lithium (see titania, [0062]), and
the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (see titania, [0062]),
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (see titania, [0062]).
Regarding claim 3, Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein the additive includes TiO2 or Li4Ti5O12 (see titania, [0062]).
Regarding claim 4, Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein an average particle diameter of the additive is 0.001 to 10 μm (see average particle diameter, [0066]).
claim 5, Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein a volume of the additive after reduction is 100 to 150% of a volume before reduction (see titania, [0062]).
Regarding claim 7, Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein at least one of the nonconductive layers include a polymer and/or an inorganic material which does not have oxidation or reduction reactivity of greater than 0 V and 5 V or less compared to lithium, and are electrically nonconductive (see organic porous material layer, [0054]).
Regarding claim 8, Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein at least one of the nonconductive layers includes a porous membrane or a non-woven fabric comprising one or more polymers selected from the group consisting of polyolefin, polyethylene terephthalate, polybutylene terephthalate, polyester, polyacetal, polyamide, polycarbonate, polyimide, polyetheretherketone, polyether sulfone, polyphenylene oxide, polyphenylene sulfide, and polyethylene naphthalate (see organic porous material layer, [0054]).
Regarding claim 9, Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein the inorganic particles include BaTiO3, Pb(Zr,Ti)O3, Pb1-xLaxZr1-yTiyO3, Pb(Mg3Nb2/3)O3-PbTiO3, hafnia, SrTiO3, SiO2, SnO2, CeO2, MgO, NiO, CaO, ZnO, ZrO2, Y2O3, Al2O3, SiC, or a mixture thereof (see NiO, 0065]).
claim 11, Kinoshita discloses a lithium secondary battery (80) comprising a positive electrode (10); a negative electrode (20); a separator (30); and an electrolyte interposed between the positive electrode (10) and the negative electrode (20, [0027]), the separator (30) comprises:
a porous coating layer (34, [0030]) and
nonconductive layers (32, [0054]) disposed on both sides of the porous coating layer (34, [0030]),
wherein the porous coating layer (34, [0060]) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see NiO, [0065]), a polymer binder, and an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less compared to lithium (see titania, [0062]), and
the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (see titania, [0062]),
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (see titania, [0062]).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amasaki et al. (WO 2017/122359 A1, hereinafter Amasaki).
Regarding claim 1, Amasaki discloses a separator (5, 11) comprising
a porous coating layer (5, [0045]) and
nonconductive layers (11) disposed on both sides of the porous coating layer (5, [0096]),
wherein the porous coating layer (5) comprises inorganic particles (8) in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (FIG. 4, [0045]), a polymer binder, and an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less compared to lithium (FIG. 4, [0045]), and
the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (FIG. 4, [0045]),
wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (FIG. 4, [0045]).
Regarding claim 3, Amasaki discloses all claim limitations set forth above and further discloses a separator:
wherein a content of the additive is 1 to 10 wt %, based on a total weight of the porous coating layer (FIG. 7, [0058]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita (US 2015/0050541 A1).
Regarding claim 6, Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein a porosity of the porous coating layer is 40 to 60% (see porosity, [0072]).
Although Kinoshita does not explicitly disclose a range of 30 to 50%, Kinoshita does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 10
wherein a thickness ratio of the porous coating layer to the nonconductive layer is 30:10 or less ([0057], [0071]).
Although Kinoshita does not explicitly disclose a range of 1:10 or less, Kinoshita does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (CN 203631633 U) discloses a separator (FIG. 1, [0013]) comprising a porous coating layer (3, [0013]) and nonconductive layers (4) disposed on both sides of the porous coating layer (3, [0013]), wherein the porous coating layer (3) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see SiO2, [0013]), and an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less compared to lithium (see TiO2, [0013]), and the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (see TiO2, [0013]), wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (TiO2, [0013]).
Chen (CN 203631635 U) discloses a separator (FIG. 1, [0013]) comprising a porous coating layer (4, [0013]) and nonconductive layers (1) disposed on both sides of the porous coating layer (4, [0013]), wherein the porous coating layer (4) comprises inorganic particles in 2, [0013]), and an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less compared to lithium (see TiO2, [0013]), and the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (see TiO2, [0013]), wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (TiO2, [0013]).
Chen (CN 203631634 U) discloses a separator (FIG. 1, [0013]) comprising a porous coating layer (4, [0013]) and nonconductive layers (1) disposed on both sides of the porous coating layer (4, [0013]), wherein the porous coating layer (4) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see SiO2, [0013]), and an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less compared to lithium (see TiO2, [0013]), and the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (see TiO2, [0013]), wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (TiO2, [0013]).
Chen (CN 203631636 U) discloses a separator (FIG. 1, [0013]) comprising a porous coating layer (3, [0013]) and nonconductive layers (4) disposed on both sides of the porous coating layer (3, [0013]), wherein the porous coating layer (3) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see SiO2, [0013]), and an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less compared to lithium (see TiO2, [0013]), and the additive includes one or more selected from the group consisting of compounds represented by TiO2, 4Ti5O12, and LixMyOz (see TiO2, [0013]), wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (TiO2, [0013]).
Chen (CN 203746937 U) discloses a separator (FIG. 1, [0013]) comprising a porous coating layer (3, [0013]) and nonconductive layers (1) disposed on both sides of the porous coating layer (3, [0013]), wherein the porous coating layer (3) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see SiO2, [0013]), and an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less compared to lithium (see TiO2, [0013]), and the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (see TiO2, [0013]), wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (TiO2, [0013]).
Chen (CN 203746950 U) discloses a separator (FIG. 1, [0013]) comprising a porous coating layer (3, [0013]) and nonconductive layers (3) disposed on both sides of the porous coating layer (3, [0013]), wherein the porous coating layer (3) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see SiO2, [0013]), and an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less compared to lithium (see TiO2, [0013]), and the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (see TiO2, [0013]), wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (TiO2, [0013]).
Chen (CN 206116494 U) discloses a separator (FIG. 1, [0014]) comprising a porous coating layer (3, [0014]) and nonconductive layers (2) disposed on both sides of the porous coating layer (3, [0014]), wherein the porous coating layer (3) comprises inorganic particles in 2, [0014]), and an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less compared to lithium (see TiO2, [0014]), and the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (see TiO2, [0014]), wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (TiO2, [0014]).
Chen (CN 206098515 U) discloses a separator (FIG. 1, [0013]) comprising a porous coating layer (2, [0013]) and nonconductive layers (1) disposed on both sides of the porous coating layer (2, [0013]), wherein the porous coating layer (2) comprises inorganic particles in which oxidation and reduction reactions do not occur within an operating voltage range of a battery (see SiO2, [0013]), and an additive that occludes lithium ions and is reduced to a range of greater than 0 V and 5 V or less compared to lithium (see TiO2, [0013]), and the additive includes one or more selected from the group consisting of compounds represented by TiO2, Li4Ti5O12, and LixMyOz (see TiO2, [0013]), wherein M is V, Cr, Mn, Zr, Nb, Mo, or Ru, 0 ≤ x ≤ 1, 0 < y ≤ 2, and 0 < z ≤ 3 (TiO2, [0013]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725